Title: From John Adams to William Tudor, 14 November 1775
From: Adams, John
To: Tudor, William


     
      
       Novr. 14. 1775
      
      Dear Sir
     
     I received your kind Letter of the 28th. of Octr.—but yesterday. It was such a Letter as I wish all my Friends would write me, as often as possible—that is it was long, full of Intelligence, well written and very entertaining.
     I lament the Dishonour which falls upon the Colony by the mean, mercenary Conduct of some of her Servants. But in all Events I hope no Instance of Fraud or Peculation will be overlooked, but Strictly and impartially punished, untill every Rascall is banished from the Army, whatever Colony may have given him Existence.
     It behoves the Congress, it behoves the Army to Shew that nothing but a rigid inflexible Virtue, and a Spotless Purity of Character, can preserve or acquire any Employment.
     Virtue, my young Friend, Virtue alone is or can be the Foundation of our new Governments, and it must be encouraged by Rewards, in every Department civil and military.
     Your Account of the Doctors Defence at the Bar of the House is every entertaining. I should have formed no Idea of that Hearing if you had not obliged me, with an Account. I think with the Candid, that Contempt is due to him for his Timidity and Duplicity. But I cannot wholly acquit him of something worse. He mentions in his Letter his having in a former Letter given his Correspondent a Hint of the Design against Bunkers Hill. Now I never can be clearly freed from Jealousy, untill I see that Letter. The Hint he mentions might have occasioned our Loss of that Post, and of all the Lives which were destroyed on the 17th of June. However I have hitherto kept my Mind in suspense.
     I wish you would let me know who Bellidore is. What Country man, and in what Language he wrote—what was his Station Employment and Character.
     We must make our young Genius’s perfect Masters of the Art of War, in every Branch. I hope America will not long lie under the Reproach of not producing her own officers and Generals, as England has done a long Time.
     Wearing an Uniform, and receiving Pay is not all. I want to see an Emulation among our young Gentlemen, which shall be the most perfect Master of all the Languages and Arts which are subservient to Politicks and War. Politicks are the Science of human Happiness and War the Art of Securing it. I would fain therefore have both perfectly understood.
    